—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 18, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed for 17 years as a ground service worker for the employer airline company. In June 1992, he was terminated from his position for verbally threatening and physically pushing a manager. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits on the ground that he was terminated for misconduct and further charged him with a recoverable overpayment. Claimant appeals, contending that the Board’s decision was not supported by substantial evidence. Based upon our review of the record, we disagree.
According to the manager, he and claimant were on their way to a hearing regarding claimant’s insubordination when claimant verbally threatened and abused him. Claimant, denying that the incident occurred, contends that the manager grabbed his arm causing him to fall down a set of stairs. Such conflicting testimony regarding the incident presents a question of credibility for the Board to resolve (see, Matter of Benito [Shulsky Props.—Hudacs], 203 AD2d 846). We find that substantial evidence supports the Board’s decision that claimant engaged in disqualifying misconduct (see, Matter of Stennett [Hudacs], 191 AD2d 774, 775).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.